In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-13-00254-CR


                                    EDDIE JONES, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 137th District Court
                                    Lubbock County, Texas
          Trial Court No. 2011-432,527, Honorable John J. "Trey" McClendon, Presiding

                                             July 10, 2014

                                 MEMORANDUM OPINION
                     Before CAMPBELL and HANCOCK, JJ. and BOYD, S.J.1


      Appellant Eddie Jones was convicted by jury of sexual assault of a child.2 After

appellant plead true to an enhancement conviction, the trial court assessed punishment

at imprisonment for life. His court-appointed appellate counsel has filed a motion to




      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
      2
          TEX. PENAL CODE ANN. § 22.011(a)(2)(A) (West 2013).
withdraw and an Anders3 brief. We will grant counsel's motion to withdraw and affirm

the judgment of the trial court.


       At trial, evidence showed that in November 2010, fifty-five-year-old appellant

sexually assaulted a sixteen-year-old girl, L.S.B. In February 2011, L.S.B. learned she

was pregnant. She delivered her child in August of that year.


        In September 2011, L.S.B. reported the assault to police. The case went to trial

in June 2013. L.S.B. testified to every element of the offense alleged in the indictment,

including forcible vaginal penetration that occurred on a street in Slaton, Lubbock

County, in November 2010. She identified appellant as the person who assaulted her

and a forensic DNA expert testified to appellant’s identity as the father of the child.

Other witnesses corroborated L.S.B.’s testimony. And appellant acknowledged his

paternity in letters written from jail.


       Following his conviction, appellant filed notice of appeal. Thereafter, appellant's

appointed appellate counsel filed a motion to withdraw and a brief in support pursuant to

Anders in which he certifies that he has diligently reviewed the record and, in his

professional opinion, under the controlling authorities and facts of the case, there is no

reversible error or legitimate ground on which a non-frivolous appeal can arguably be

predicated. The brief discusses in detail the procedural history of the case and the

events at trial. Counsel discusses the applicable law and sets forth the reasons he

believes there are no arguably meritorious issues on which to appeal. Counsel has

certified that a copy of the Anders brief and motion to withdraw have been served on

       3
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008).

                                              2
appellant, and that counsel has advised appellant of his right to review the record and

file a pro se response. Johnson v. State, 885 S.W.2d 641, 645 (Tex. App.—Waco 1994,

pet. ref'd). By letter, this Court also notified appellant of his opportunity to submit a

response to the Anders brief and motion to withdraw filed by his counsel. Appellant has

not filed a response.


       In conformity with the standards set out by the United States Supreme Court, we

will not rule on counsel’s motion to withdraw until we have independently examined the

record. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If

this Court determines the appeal arguably has merit, we will remand it to the trial court

for appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App.1991).


       By his Anders brief, counsel raises several grounds that could possibly support

an appeal, but explains why he concludes none show arguably reversible error. He

concludes the appeal is frivolous. We have reviewed each ground raised by counsel

and made an independent review of the entire record to determine whether there are

any arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.

Crim. App. 2005). We have found no such arguable grounds supporting a claim of

reversible error, and agree with counsel that the appeal is frivolous.




                                             3
        Accordingly, we grant counsel's motion to withdraw4 and affirm the judgment of

the trial court.


                                                        James T. Campbell
                                                            Justice



Do not publish.




        4
          Counsel shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant's right to file a pro se petition for
discretionary review. TEX. R. APP. P. 48.4.

                                                   4